Citation Nr: 0835381	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-09 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of title 
38 U.S.C.A. § 1151, for colon fissure residuals as a result 
from treatment received at a VA medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.

The veteran testified before the undersigned Acting Veterans 
Law Judge in January 2006 via video conference.  A copy of 
the transcript of this hearing has been associated with the 
claims file.

In March 2006, the Board remanded the issue for further 
development.


FINDING OF FACT

The veteran did not incur additional disability as the result 
of carelessness, negligence, lack of proper skill or error in 
judgment on the part of VA health care providers.


CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for residuals of a colon fissure secondary to treatment 
received at a VA medical facility have not been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.358, 3.361 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

VA medical records show that in June 2002, the veteran was 
admitted and participated in a post-traumatic stress disorder 
(PTSD) program.  The discharge summary dated in July 2002 
indicated that during the hospitalization the veteran had a 
painful anorectal condition, which did not improve with 
routine hemorrhoid treatment and possible anal fissure was 
also suspected.  The veteran was advised to continue 
conservative treatment.  Treatment records in July 2002 
showed complaints of continued rectal pain.  An examination 
revealed some swollen hemorrhoidal tissue at about 9 o'clock.  
The examiner stated neither clots nor the entire length of 
the tissue could be palpated due to extreme rectal spasm 
secondary to pain.  The assessment was hemorrhoids, internal 
and external, rule out thrombosis.  The veteran was 
prescribed treatment with ointment, Sitz bath, suppositories, 
and to await surgical consultation.

A surgical consultation note dated on July 24, 2002 reported 
an assessment of fissure and external hemorrhoidal tags with 
recommendations for Annusol HC, Metamucil, and an increase in 
PO water (drinking).  

An August 2002 VA note indicated that the veteran called 
regarding his rectal problem.  It was noted that since his 
visit to their facility in July 2002 he was given appropriate 
advice he visited the surgery clinic at the Dorn VA Medical 
Center (VAMC) in Columbia.  He was not happy with their 
decision to treat him conservatively for another 6 weeks 
before considering surgery.  The veteran was advised that he 
should accept their advice since it was basically the same as 
the Salisbury, North Carolina VAMC.  It was noted that he 
should not seek the same care from two separate facilities 
because his home was in South Carolina; the Dorn VAMC was 
appropriate place of treatment.  

An operative report from Carolina Pines Regional Medical 
Center indicated that the veteran had a fistulotomy on August 
28, 2002.  It was noted that on August 14, 2002 the veteran 
underwent a partial lateral internal sphincterotomy for an 
anal fissure.  The veteran did fairly well initially and then 
approximately a week later developed an infection in the area 
of the wound.  The veteran was then seen two weeks status 
post lateral internal sphincterotomy and was found to have an 
anal fistula.  As a result of the infection the veteran had 
developed an anal fistula and would require a fistulotomy.

An operative report from Palmetto Baptist Medical Center 
indicated that the veteran underwent a fistulotomy in 
November 2002.

At his January 2006 Board video conference hearing, the 
veteran testified that he received a VA rectal examination 
which caused a fissure.  He indicated he had surgery in 
August 2002 and was told by the doctor that they cut a muscle 
and he would never be the same again due to stool leakage.  
The veteran testified that the surgery was not at a VA 
facility, but was performed at the Carolina Pines Medical 
Hospital in Hartsville, South Carolina.  

At a March 2008 VA examination, the veteran reported that at 
a 2002 VA examination he experienced a small tear during a 
routine rectal examination.  He stated he was followed by his 
physician and treated with topical medications but never 
improved.  He began having blood and painful bowel movements.  
This led to an August 2002 rectal fissure repair at 
Hartsville, South Carolina.  He stated that this repair 
became infected and he had to have surgery reopened secondary 
to the infection.  He stated that a fistula occurred.  As a 
result, ultimately he was evaluated and operated on in 
November 2002.  They were able to repair the fissure and 
fistula; however, he was informed that he would have a loose 
rectal sphincter from this point on.  The veteran stated that 
he did indeed have problems with this and had to wear Depends 
undergarments in his underwear and changed on a daily basis 
secondary to stool leakage, although he did state that there 
was no further pain at this point.  

After the examination, the examiner's medical opinion was:

In regards to any connection to the VA with the 
patient's current level of disability secondary to 
the colon/rectal fissure; as this process occurred 
essentially entirely outside of the VA system, at 
this point I cannot see whether there was any 
negligence on behalf of the VA Medical Center, as 
again this initial event occurred outside of the VA 
in the form of the initial physical examination 
resulting in the tear and the subsequent treatment 
and repeat surgeries all occurred outside the VA as 
expressed by the patient himself.

Criteria and analysis

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary and the proximate 
cause of the disability was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2007).

Upon careful consideration of the evidence of record, it is 
apparent that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

The veteran has submitted no competent evidence which tends 
to substantiate his contentions that he suffered additional 
disability due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of any additional disability was a 
prostate examination claimed to have been conducted in 2002.

The veteran claims that he underwent a VA prostate 
examination that led to the colon surgery which has now 
caused leakage.  

VA medical records do not show a small tear as a result of a 
routine rectal examination.  There is no opinion of record, 
based on a review of the medical records, indicating that the 
claimed condition is related to a prostate examination.  VA 
medical records show conservative treatment for internal and 
external hemorrhoids prior to the veteran's surgery at 
private hospitals.

The medical records show that the veteran elected to have 
surgery, a partial lateral internal sphincterotomy for an 
anal fissure and a fistulotomy at facilities not related to 
the VA resulting in infection and a loose rectal sphincter.  
The March 2008 VA examiner opined that in regards to any 
connection to the VA with the patient's current level of 
disability secondary to the colon/rectal fissure; as this 
process occurred essentially entirely outside of the VA 
system, there was no negligence on behalf of the VA Medical 
Center.

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
compensation under 38 U.S.C.A. § 1151 for additional 
disability following VA treatment is not warranted.  
Accordingly, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in October 2004 and January 2005 of the information 
and evidence needed to substantiate and complete a claim for 
entitlement to compensation under the provisions of title 
38 U.S.C.A. § 1151, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  The veteran also testified at a Board video 
conference hearing in January 2006.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until April 2006.  
The failure to provide the specific notice required by 
Dingess in a timely manner is harmless in this instance 
because the preponderance of the evidence is against the 
veteran's claim for entitlement to compensation under the 
provisions of title 38 U.S.C.A. § 1151, and any questions as 
to the appropriate disability ratings or effective dates to 
be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's available VA medical 
records and private medical records have been associated with 
the claims folder.  Moreover, a VA examination report, with 
an etiology opinion, is of record.

In sum, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as a result of VA medical care is 
denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


